Appeal from a judgment of the Supreme Court at a Trial Term, entered August 22, 1980 in Albany County, which dismissed petitioners’ application, in a proceeding pursuant to section 16-102 of the Election Law, seeking to declare invalid the designating petition designating respondent Brooks as a candidate of the Democratic Party for the office of Representative from the 32nd Congressional District in the September 9, 1980 primary election. Judgment affirmed, without costs. No opinion. Mahoney, P. J., Greenblott, Kane, Casey and Herlihy, JJ., concur.